Citation Nr: 1810773	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  The Veteran also served in the National Guard from December 1976 to February 1981 and September 1984 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2013, a hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the Veteran's claims file. 


FINDING OF FACT

The Veteran's bilateral knee disability was not incurred in, aggravated by, and is not otherwise attributable to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C. §§ §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they are diagnosed in service or manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Alternatively, if there is evidence of continuity of the same symptomatology since service, the presumption will apply. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is a chronic condition listed at 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The evidence indicates that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with bilateral knee arthralgia due to degenerative joint disease as well as Osgood-Schlatter disease.  Thus, the Board finds that the first element of direct service connection is established.  See Holton, 557 F.3d at 1366.  The Veteran's first diagnosis of degenerative joint disease came many years after his service.  Accordingly, the evidence fails to establish the first element of presumptive service connection based on a chronic condition. See Walker, 708 F.3d at 1338.

However, the Board also finds that the evidence supports a finding of an in-service incurrence of an injury.  Specifically, the Veteran stated that he spent a lot of time on a tank while on active duty and that his knees started to bother him and became increasingly worse during this time.  The Board finds the Veteran's statements to be both competent and credible.  Accordingly, the second element of service connection is established. See Holton, 557 F.3d at 1366.

Regarding the third element of nexus, the evidence preponderates against a finding of a nexus between the Veteran's current bilateral knee condition and his in-service injuries.  The Veteran's service treatment records (STRs) from his active duty service are silent for any complaints of knee pain or injury.  Moreover, on his exit examination in 1976, the Veteran's knees were marked as 'normal' and he did not report a history of any knee issues.  The Veteran was treated for knee pain in 1988 while in the National Guard and was diagnosed with Osgood-Schlatter disease in the right knee.  However, the remaining medical evidence does not demonstrate an etiological link between his current disability and the single documented occurrence in 1988.

In connection with his claim, the Veteran underwent VA examinations in March 2014, May 2014, April 2016 and July 2017.  The Board subsequently found the March 2014 and April 2016 VA examinations to be inadequate, and the May 2014 VA examination did not offer an opinion on the etiology of the Veteran's current disability.  However, the July 2017 VA examiner opined that it was less likely than not that the Veteran's current disability is related to his in-service injury.  After a review of the claims file and discussion of the Veteran's history and contentions, the examiner offered that there was a lack of medical documentation of treatment or complaint while in service, as well as immediately following his service, and that this tends to demonstrate a lack of a chronic disease process.  The examiner also relied upon the Veteran's periodic examinations during his National Guard service in which the Veteran indicated that there were no issues with his knees.  With respect to his Osgood-Schlatter disease, the examiner noted that this is generally an acute and transient condition caused by repetitive activities that occurs at the top of the shin.  The examiner stated that the condition usually resolves on its own and there are generally no residuals of this condition that cause pain or impair the function of the knee.  Regarding the degenerative changes in the Veteran's knees, the examiner looked to the Veteran's previous civilian occupations, as well as other risk factors for osteoarthritis including age and obesity, as contributors to the Veteran's degenerative joint disease.  The examiner concluded that the Veteran's degenerative joint disease is likely the result of "wear/tear" that has developed over time.  The Board finds the July 2017 examiner's opinion to be competent, credible and highly probative.

The Board acknowledges the Veteran's lay statements that his bilateral knee disability has existed since his service, and that he received treatment for this condition while in service and immediately following service.  However, no records for any in-service treatment at the Martin Army Hospital were located. See April 2017 Third Party Correspondence.  While laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-the etiology of a bilateral knee disability to include degenerative joint disease and Osgood-Schlatter disease-falls outside the realm of common knowledge of a layperson.  In this regard, while the Veteran can competently report his symptoms and history, any opinion regarding whether his knee disability is related to his service requires medical expertise that the Veteran has not demonstrated.  The Board finds that the Veteran is not competent to establish that his knee disability was caused by his in-service injury as the etiologies of degenerative joint disease and Osgood-Schlatter disease are complex matters outside the knowledge of laypersons. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

After consideration of all of the evidence of record, the Board finds that the evidence of record is insufficient to demonstrate a nexus between the Veteran's in-service injuries and his current disability.  The Board is mindful of the Veteran's sincere belief that his bilateral knee disability is due to his service; however, the Veteran has not presented sufficient evidence to establish the third element of service connection. See Holton, 557 F.3d at 1366.  
For the reasons provided above, the competent and probative evidence of record preponderates against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for entitlement to service connection for a bilateral knee disability must therefore be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


